UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6271


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RON LEE SMITH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:07-cr-00238-RBS-FBS-1)


Submitted:   May 10, 2012                     Decided:   May 25, 2012


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Lee Smith, Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Cameron Rountree, Special
Assistant  United States  Attorney, Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ron    Lee    Smith    appeals    the    district      court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   sentence    based    on    Amendment   750    to   the     U.S.   Sentencing

Guidelines Manual (“USSG”) (2010).                Because Amendment 750 did

not have the effect of lowering Smith’s applicable Guidelines

range, we affirm the district court’s order.                  See USSG § 1B1.10.

We   dispense    with    oral    argument   because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                       2